Valcent Products Inc. (A Development Stage Company) Interim Consolidated Financial Statements For the Six Months Ended September 30, 2009 and 2008 Unaudited and Prepared by Management (Expressed in Canadian Dollars) Index Page Interim Consolidated Financial Statements Interim Consolidated Balance Sheets 1 Interim Consolidated Statements of Operations and Deficit 2 Interim Consolidated Statements of Cash Flows 3 Notes to the Interim Consolidated Financial Statements 4 – 15 NOTICE OF NO AUDITOR REVIEW OF INTERIM FINANCIAL STATEMENTS Under National Instrument 51-102, Part 4, subsection 4 3(3)(a), if an auditor has not performed a review of the interim financial statements, they must be accompanied by a notice indicating that the interim financial statements have not been reviewed by an auditor. The accompanying unaudited interim consolidated financial statements of the Company have been prepared by and are the responsibility of the Company’s management. The Company’s independent auditor has not performed a review of these interim consolidated financial statements in accordance with the standards established by the Canadian Institute of Chartered Accountants for a review of the interim consolidated financial statements by an entity’s auditor. “F. George Orr” F. George Orr Chief Financial Officer and Director Valcent Products Inc. (A Development Stage Company) Interim Consolidated Balance Sheets Unaudited and Prepared by Management (Expressed in Canadian Dollars) Sep. 30, 2009 March 31, 2009 ASSETS Current Cash and cash equivalents Accounts receivable (Note 5) Prepaid expenses Inventories (Note 6) Property and Equipment (Note 3) Product License (Note 4) 1 1 LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current Accounts payable and accrued liabilities Promissory notes payable (Note 7) Due to related parties (Note 8) Convertible notes - Shareholders' Deficiency Share capital (Note 10) Contributed surplus (Note 10) Commitment to issue shares - Subscriptions received (Note 11) - Conversion component of convertible notes - Accumulated deficit from prior operations Accumulated deficit during the development stage Going-concern (Note 1), Commitments (Notes 4, 5, 7, 9, and 11), and Subsequent events (Note 12) On behalf of the Board (signed)“F.
